FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KAREN EMELIN OLIVO,                              No. 09-70218

               Petitioner,                       Agency No. A094-915-810

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Karen Emelin Olivo, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Olivo failed to show

the government of El Salvador was unwilling or unable to control the individuals

who harmed her. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1070-72 (9th Cir.

2005) (failure to report non-governmental persecution due to belief that police

would do nothing did not establish that government was unwilling or unable to

control agent of persecution). Accordingly, Olivo’s asylum claim fails.

      Because Olivo failed to meet the lower burden of proof for asylum, her

claim for withholding of removal necessarily fails. See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Olivo failed to show it is more likely than not she will be tortured with the

consent or acquiescence of the government if returned to El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-70218